Citation Nr: 1117573	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  03-18 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include panic disorder with agoraphobia and depression disorder not otherwise specified (NOS).


REPRESENTATION

Appellant represented by:	Bergmann and Moore, LLC


WITNESSES AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel
INTRODUCTION

The appellant had active service from May 1968 to February 1970.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas that denied service connection for a psychiatric disorder on the basis that new and material evidence had not been received to reopen a previously denied claim.

An RO hearing was held in January 2004, and a Travel Board hearing before a Veterans Law Judge was held in September 2005.  The transcripts of the hearings are associated with the claims file.  

The Board issued a decision in August 2006, whereby the previously denied claim of service connection for an acquired psychiatric disorder was reopened based on the receipt of new and material evidence; however, the reopened claim was denied on the merits.  The appellant appealed the decision to the United States Court of Appeals for Veterans Claims (Court).

While his claim was pending at the Court, the appellant's representative and the VA Office of General Counsel filed a Joint Motion in August 2007 requesting that the Court vacate that portion of the Board's August 2006 decision that denied service connection for an acquired psychiatric disorder and remand that matter back to the Board for further development and readjudication.  In an August 2007 Order, the Court granted the Joint Motion.  The case was returned to the Board.

In December 2007, the Board issued a decision once again denying the claim for service connection for an acquired psychiatric disorder.

In April 2009, the appellant's representative and the VA Office of General Counsel filed a Joint Motion requesting that the Court vacate that portion of the Board's December 2007 decision.  In a May 2009 Order, the Court granted the Joint Motion.  The case was returned to the Board.

In January 2010, the Board remanded the claim for further development.  

The Board notes that the Veterans Law Judge who conducted the September 2005 hearing no longer works at the Board.  In a letter of October 2010 the RO informed the appellant of the same.  In a letter of October 2010, the appellant's attorney stated the appellant did not want another hearing and requested that the claim be forwarded to the Board.  


FINDING OF FACT

An acquired psychiatric disorder to include panic disorder with agoraphobia and depression disorder NOS, is related to service.  


CONCLUSION OF LAW

An acquired psychiatric disorder, to include panic disorder with agoraphobia and depression disorder NOS, was incurred in or aggravated by service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), is applicable to all claims filed on or after the date of enactment, November 9, 2000, or filed before the date of enactment and not yet final as of that date.  The law eliminates the concept of a well-grounded claim, and redefines the obligations of the VA with respect to the duty to assist claimants in the development of their claims.  First, the VA has a duty to notify the veteran and representative, if represented, of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002).  VA must also inform the claimant which evidence VA will seek to provide and which evidence the claimant is to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  Second, the VA has a duty to assist the veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  In the instant case, the appellant's claims are being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.  

Legal Criteria and Analysis

Veterans are entitled to compensation from the Department of Veterans Affairs if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1110.  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as psychoses, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board notes initially that, although the appellant served during a period of war, the evidence does not suggest, and the appellant does not contend, that he engaged in combat with the enemy, or that his claimed psychiatric disability is related to combat.  As such, the combat rule is not applicable.  38 U.S.C.A. § 1154(b) (West 2002), 38 C.F.R. § 3.304(d) (2010).

The appellant is currently diagnosed with an acquired psychiatric disorder, to include panic disorder with agoraphobia and depressive disorder not otherwise specified (NOS).  Thus, the existence of a current disability is not at issue.  However, a psychosis has not been diagnosed, and the Veteran does not assert that he has a psychosis.  Accordingly, the presumption pertaining to certain chronic diseases that become manifest to a compensable degree within a year of service separation is not applicable in this case.

It is the Board's responsibility to evaluate the evidence and to assign each report or opinion its due probative weight.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In reviewing the evidence, the Board is free to favor one medical opinion over another if the Board provides an adequate statement of reasons or bases.  Id.; see also 38 U.S.C. § 7104(d)(1).

The appellant can attest to factual matters of which he has first- hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).

The appellant filed a claim for service connection for depression, panic attacks, anxiety, agoraphobia and PTSD in August 1996.  He alleged that he suffered a break down after his fiancée broke up with him to marry someone else and that he was mistreated by his superior who had marital problems and took it out on him.  After a careful review of the evidence of record, the Board finds that the evidence supports a finding of service connection.  

Service medical records are silent for complaints, findings or diagnosis of any type of psychiatric disorder.  A Report of Medical History, completed in November 1969, does not indicate any presence of a psychiatric disorder.  Psychiatric evaluation was normal at that time, and the appellant reported no change in his medical condition in February 1970.

Post service medical records show that the appellant was receiving treatment for depression and anxiety as early as 1993.  The first indications of a psychiatric disorder in the record are private medical records dated in March 1993 noting a diagnosis of chronic anxiety.  In March 1994 the appellant was diagnosed with anxiety-depression.  Outpatient treatment records of August 1996 show that the appellant was diagnosed with agoraphobia.  VA outpatient treatment records from 1997 to 2000 also include notation of PTSD symptoms in the assessment several times.

In a February 1997 statement the appellant reported that his psychiatric condition started while in service due to two traumatic and stressful events.  He alleged that he worked for a Chaplain who had marital problems and "took it out on him" resulting in a lot of stress.  He also stated that his fiancé broke up with him via a letter while he was overseas and that this led to a complete breakdown.  Lay statements from service buddies and from his ex-fiancée received in 2002 and 2003 attest that he received a "Dear John" letter in service and that he was very upset at that time.  A friend's statement submitted by the appellant notes that the appellant's behavior changed after the break up.

In statements dated from April 2002 to June 2002 former service associates, including a former Army Chaplain, reported that when his fiancée broke off their engagement, he was heartbroken.  One described him as having gone berserk.  Another stated that he was despondent and that he tried to get help from the Chaplain.  In a statement received in November 2002 his former fiancée noted that he was very upset and under stress when she broke the engagement.  In a June 2003 statement the sister of the former fiancée said that the appellant never got over his pain and disappointment and he never formed lasting relationships.  She noted that although she was a licensed professional counselor, her statement was not made in that capacity but only as a friend and acquaintance.

The Board notes the appellant was afforded a VA examination in March 2004.  At the time, a diagnosis of major depressive disorder was noted.  During the examination he related the incident of the "Dear John" letter from his girlfriend and reported that the Chaplain often left and he had to listen to the sad stories of people seeking help from the Chaplain, a situation with which he had not been trained to deal.  He further noted that he drank heavily after leaving active duty and was "drunk for a year" and that he had been unemployed for the last eight or nine years.  The examiner opined that the current psychiatric condition was "less likely than not service-connected."  The examiner further explained that it was not likely that his current psychiatric diagnosis was the result of his military service, the breakup with his fiancé or his work in the chaplain's office.  It was more likely that alcohol dependence had contributed greatly to his emotional problems.  The examiner noted that there were no psychiatric problems at service discharge, he could find no history of psychiatric treatment in service and the veteran reported a history of being drunk for a year after service.  The examiner also opined that the veteran did not have a life-threatening event in service and that he did not meet the criteria for PTSD.

A June 2004 letter from Dr. T.T., a VA psychiatrist, notes that the appellant was being treated at a VA outpatient clinic for panic disorder with agoraphobia and for depressive disorder, not otherwise specified.  The letter noted that the appellant related that the onset of symptoms occurred while in service.  The appellant denied any significant psychiatric symptoms prior to entering service and asserted that he never was the same after service.  He related two stressful events while on active duty, his experience with the Chaplain and the break up with his girlfriend.  Dr. T.T. opined that it was "more likely than not that [the appellant's] psychiatric difficulties started when he was in the military and have continued to the present."

At a Travel Board hearing held in September 2005 the appellant testified that his psychiatric problems started while in service when he was working for the Chaplain.  He testified that the Chaplain would intimidate him and create a stressful working environment.  He further stated that he suffered a break down when his girlfriend broke up with him via a letter and would not answer his calls.  He stated it was then he started suffering from severe depression even though he never sought treatment for it.  The appellant testified that he did not seek treatment for depression during service because he did not know that there was anything wrong with him at that time.  He just thought that he was emotionally weak.  He also testified that he was not comfortable seeking psychiatric treatment during that time.  Furthermore, the appellant stated that he drank heavily during his first year back home from service.  The appellant's twin sister also testified at the hearing, stating that the appellant was never the same after the break up with the girlfriend.

A November 2009 report from a private psychiatrist, Dr. M.L.C., notes that he reviewed the medical record and conducted an interview of the appellant.  The physician considered the March 2004 VA examination report, the VA outpatient treatment records, the lay statements, and the appellant's reported history.  He diagnosed the appellant with major depression, recurrent, severe with psychotic features.  The physician noted that the evidence did not show a psychiatric illness or disease prior to the appellant entering military service.  He noted that the first psychiatric symptoms started when the appellant received a "Dear John" letter from his girlfriend indicating she no longer wanted to marry him after which the appellant deteriorated quite quickly.  He further noted the appellant showed rage at the time by destroying things and having to be restrained by his fellow soldiers.  After service, the appellant was intoxicated for a year.  He stated that the appellant developed his first psychiatric disease while on active service in the military and that as psychiatric diseases tend to progress, the appellant's became a disabling major depressive disorder.  He further noted that all of the symptoms that the appellant currently has, are the same symptoms he started experiencing in service.  

The appellant was afforded a second VA examination in May 2010.  At the time, the appellant reported stressful events in service consisting of working for a Chaplain who constantly complained about his marital problems and about the appellant himself and who left the appellant to deal with upset troops without any formal training for doing so.  He further reported receiving a "Dear John" letter in service and the Chaplain not helping him cope with the emotional turmoil and rather making it more difficult for him by not giving him time off.  After obtaining a complete history from the appellant, reviewing the claim file to include the prior VA examination report, Dr. T.T.'s letter and the lay statements, and after conducting a psychiatric examination of the appellant, the examiner diagnosed the appellant with panic disorder with agoraphobia and depressive disorder NOS.  He opined that the appellant's observed symptoms are more likely than not a result of events experienced during his active duty military service.  He further stated that it is more likely than not that the appellant's military experiences significantly increased his anxiety and depression and that the appellant's heavy drinking after returning home was a result rather than a cause of his emotional symptoms.  The examiner reasoned that the appellant's ability to interact with others and work productively declined markedly after his military service.  His social/industrial history indicates a loss of function after leaving the military which continues to the present.  His current mental status and valid objective personality measures suggest intrusive painful memories of the military with subsequent loss of self confidence and self control related to traumatic events experienced in the military.  

A February 2011 report from Dr. M.L.C. states that he reviewed the appellant's medical record for a second time and continues to conclude that the appellant developed a psychiatric disease while in service, specifically when he received a "Dear John" letter from his girlfriend.  The physician related the lay statements of record and the medical evidence to include the prior VA examinations, including the May 2010 VA examination and the VA outpatient treatment records.  He concluded that after a second review of the medical records and service records, that the appellant's psychiatric condition was a causative exacerbation of his military service.  He noted that subsequent to the events in November 1969 when the appellant received a letter from his fiancée, his already precarious mental state led to a steady deterioration and progression of his psychiatric disease.  He further noted that the "Dear John" letter was not the only and sole cause of his major depressive disorder and panic disorder, but was certainly a triggering event

compounding the development of his psychiatric disease.  Therefore, he opined, there is no question in his mind that the appellant developed his psychiatric illness while on active duty service.  Finally, alcohol dependence was a secondary diagnosis and not a primary illness or competing diagnosis.  

After a careful review of the evidence as delineated above, the Board finds that the evidence supports a finding of service connection for an acquired psychiatric disorder to include panic disorder with agoraphobia and depressive disorder NOS.  

Initially, the Board notes that in a remand of January 2010, the Board found the 2004 examination was inadequate as there was no clear indication that the examiner had considered all of the evidence of record, including the lay statements, in rendering the opinion.  As the March 2004 VA examination has been previously found to have been inadequate, the examiner's findings and opinion are not accorded any probative weight.  

The evidence in support of the appellant's claim consists of the opinions of Dr. T.T., Dr. M.L.C., the VA examination and opinion of May 2010, the appellant's own testimony of his feelings during service, and numerous lay statements from family, friends, and fellow servicemen who all recalled the appellant's reaction when he learned that his fiancée had broken their engagement.  Close friends and family members noticed a difference in the appellant's behavior after discharge from service.  The Board notes that lay persons are competent to report that which they perceive through their senses.  See Jandreau, supra.; Layno v. Brown, 6 Vet. App. 465, 467-69 (1994).  As such, the lay statements are found to be competent.  Moreover, the Board notes that the statements are consistent in the reported events and the appellant's behavior, and are from the appellant's fellow servicemembers and relatives.  As such, they are found to be credible.  Additionally, Dr. T.T, a VA psychiatrist who also saw the appellant in October 2003 on an outpatient basis stated that the appellant's psychiatric condition more likely than not started while in service.  On his October 2003 evaluation, Dr. T.T. noted that the appellant did not meet the criteria for PTSD because the trauma that reportedly caused the onset of his anxiety did not involve the threat of serious injury or death; however, Dr. T.T. stated that the appellant described the onset of anxiety symptoms as occurring during his military service "which can be considered for the possibility of service connection."  

Moreover, the May 2010 examiner opined that the appellant's psychiatric disorders, including panic disorder with agoraphobia and depressive disorder NOS, started while in service and that the appellant's alcohol dependence was a consequence of his emotional instability which started in service and not a separate condition.  The Board notes that the March 2010 opinion was provided after the examiner conducted a full review of the claim file to include all of the medical evidence of record which he specifically restated in the examination report.  Moreover, he considered all of the lay statements of record and summarized them in the report.  He also conducted an interview of the appellant and a full psychiatric evaluation.  Finally, he provided an opinion and provided complete rationales for his opinions.  As such, the Board finds the examination to be competent and affords it great probative value.

Additional evidence in support of the appellant's claim are the November 2009 and February 2011 reports from Dr. M.L.C. wherein he stated that the appellant's psychiatric disability first manifested in service and is a result or at least was triggered by his experiences in service.  The opinions were rendered after a review of the claim file, prior medical opinions, VA outpatient treatment records, lay statements and an interview and examination of the appellant.  As such, the Board finds that the opinions are adequate, competent and reliable and affords them great probative value.  

As noted, all of the competent and reliable medical opinions of record, support the appellant's claim.  They all state the appellant's psychiatric disability is a result of his experiences in service and they stand uncontradicted by any other competent and reliable evidence of record.  

The only evidence against the claim consists of the VA opinion of March 2004, as well as the lack of any medical evidence showing a complaint, treatment or diagnosis of a psychiatric disorder until the early 1990's, more than 20 years after service.  However, as previously noted, the March 2004 VA opinion has been determined to be inadequate and is therefore afforded no probative value.

Regarding the time elapsed between the appellant's release from active service and his first treatment and diagnosis of a physiatric disability, the Board notes that the appellant has been consistent in his statements that he first was depressed in service and has continued to be depressed since service.  The appellant is competent to so state and the consistency in his statements supports a continuity of symptomatology.  Moreover, in his opinions, Dr. M.L.C. explained that the appellant's depressive disorder is a progressive disorder which first started in service and progressed during the following 40 years after service.  He specifically stated that the lack of treatment or diagnosis until the 1990's was not indicative that the disability did not exist during that time.  He noted that it was extremely common for psychiatrically ill patients to have extraordinary delays before seeking formal service from the mental healthcare community.  Moreover, he noted the lay statements which describe the appellant's deteriorated psychiatric state during and shortly after service and how he was unimpaired prior to active service.  Finally, the Board notes that the May 2010 examiner still concluded that the appellant's psychiatric disability stared in service despite the noted passage of time prior to treatment and diagnosis.  As such, the Board finds that the lapse of time between separation from service and treatment and diagnosis of his psychiatric disability is not negative evidence against the claim.  

In sum, there is evidence of a current psychiatric disability, panic disorder with agoraphobia and depressive disorder NOS.  Moreover, there is competent reliable evidence of a nexus to service in the form of medical opinions from the VA examiner in May 2010 and private physicians Dr. T.T. in June 2004 and Dr. M.L.C. in November 2009 and February 2011.  These opinions stand uncontradicted by any other competent opinion of record.  Accordingly, service connection for an acquired psychiatric disability, to include panic disorder with agoraphobia and depressive disorder NOS is granted.



ORDER

Service connection for an acquired psychiatric disability, to include panic disorder with agoraphobia and depressive disorder NOS, is granted.



____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


